Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 4, 2019                                                                                    Bridget M. McCormack,
                                                                                                                    Chief Justice

  159093                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  SAMUEL JEROME,                                                                                        Richard H. Bernstein
           Plaintiff-Appellant,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 159093
                                                                     COA: 335328
                                                                     Oakland CC: 2015-148401-CZ
  MICHAEL CRUM and CITY OF BERKLEY,
           Defendants-Appellees.

  _____________________________________/

        On order of the Court, the application for leave to appeal the December 27, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the circuit court erroneously granted summary disposition to
  the defendants on the ground of collateral estoppel. In addition to the briefs, the
  appellant shall electronically file an appendix conforming to MCR 7.312(D)(2). In the
  brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellees shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. The appellees shall also electronically file an appendix,
  or in the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if
  any, must be filed by the appellant within 14 days of being served with the appellees’
  brief. The parties should not submit mere restatements of their application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 4, 2019
           t1001
                                                                                Clerk